Appeal from an order of the County Court, Kings County, denying, without a hearing, an application in the nature of coram, nobis to vacate a judgment rendered by said court on April 12, 1955, convicting appellant, on his plea of guilty, of robbery in the second degree and sentencing him to serve seven and one half to fifteen years. The application was made on the ground that appellant pleaded guilty on the promise of an assistant district attorney that if appellant co-operated with the District Attorney in the solution of certain crimes, the District Attorney would recommend a sentence of not more than five years. The affidavit submitted by the District Attorney on the application states that appellant is entitled to a hearing. Order reversed and matter remitted to said court for a hearing on the issues and for such further proceedings thereon as may be proper. Appellant should be afforded a hearing at which he may offer proof of his sworn allegations, including examination of his own counsel and the assistant district attorney, in an attempt to show that (1) the promise alleged to have been made by the assistant district attorney was in fact made, and (2) that appellant had provided sufficient co-operation with the District Attorney. (Matter of Lyons v. Goldstein, 290 N. Y. 19; People v. Richetti, 302 N. Y. 290; People v. Sullivan, 276 App. Div. 1087.) Nolan, P. J., Beldock, Murphy, Hallman and Kleinfeld, JJ., concur.